DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2017/0075806) hereinafter Li.


In claim 1, Li teaches 
A database management system, comprising: 
a memory configured to store a runtime-managed heap ([0023] A fetch is a request for additional memory for a local heap from the global heap); and 
a processor coupled to the memory and configured to manage use of a global pool of  memory comprising at least a portion of the runtime-managed heap, including by ([0023] The unit of allocation and deallocation is an object, and the particular memory location holding an object is a heap slot. Heap slots holding an object are occupied, and heap slots available for allocation are free): 
receiving from each of a plurality of transactions comprising a transactional workload directed at the database management system a request to reserve use of a portion of the global pool of memory ([0022] a set of metrics, indicative of “liveness,” which may be used to derive the correct amount of memory to allocate during a fetch operation for a local heap. The allocation of a reserve of free heap slots to a local heap, beyond the immediate requirements of the invoking thread, allows for tuning of the frequency of fetch operations from the global heap); and 
allocating to each of at least a subset of the requesting transactions a corresponding portion of the global pool of memory, to be used as a local pool of memory available to be used by the transaction to process the transaction ([0023] allocators conventionally employ a number of pre-defined size classes, and that each such size class may be viewed as a partition of the respective heap. Thus in allocators such as the present one global and local heaps each contain a collection of slots for each size class, and the global heap is accessed when a local heap fetches or returns memory in order to replenish or trim free heap slots of particular size class (excepting objects larger than a predetermined threshold size, which are usually allocated directly in the global heap)).  

In claim 2, Li teaches 
The system of claim 1, wherein the processor is further configured to request allocation of the global pool from a runtime that manages the heap ([0028] allocator 100 takes a parameter 110, designated as k, which represents the length of a thread execution window between fetch operations, i.e., a number of thread-local allocation events per fetch. Based upon that parameter the allocator 100 seeks to provide a memory allocation 120 having a sufficient number of free heap slots 120a, 120b, 120c, etc. to prelude the need for an invoking thread 10 to re-invoke the allocator to obtain additional memory (to carry out another fetch) within that thread execution window).  

In claim 3, Li teaches 
The system of claim 2, wherein the size of the global pool is set by a configuration data ([0028] Liveness metrics 130 and the estimate of reserve 140 thus may be calculated separately for each size class, with k representing a window for events relating to objects of that particular size class). 

In claim 4, Li teaches 
The system of claim 1, wherein the processor is configured to allocate a portion of the global pool of memory to a requesting transaction based at least in part on a determination that sufficient memory remains available in the global pool to accommodate the request ([0037] An estimate of the reserve of free heap slots to provide to a local heap 140 or reserve(k) is also calculable based upon the parameter 110 or k. The correct reserve is the minimal sufficient number of free heap slots at the beginning of a window which will satisfy new allocation demand for heap slots during the window, that is, a quantity intended to be just enough to avoid having to once again fetch memory for heap slots during execution within the window).  

In claim 5, Li teaches 
The system of claim 1, wherein memory is allocated from the global pool in allocation units of a prescribed size ([0049] the memory allocation module or allocator 100 takes a parameter 110 or k for each size class of object).
  
In claim 6, Li teaches 
The system of claim 5, wherein each transaction is configured to determine a memory requirement associated with a set of one or more operations to be performed next in connection with the transaction and proceed with performing the set of one or more operations based at least in part on a determination that sufficient memory remains available in a local pool of the transaction to satisfy the determined memory requirement ([0028] the allocator 100 calculates one or more liveness metrics 130, comprising measures of heap slot reuse 131, 132 and/or number of live objects 136, 137 within an average window of length k, as well as an estimate of a reserve of free heap slots 140 sufficient to meet requirements for another average windows of length k).  
In claim 7, Li teaches 
The system of claim 6, wherein each transaction is further configured to request allocation of an additional allocation unit of memory from the global pool based at least in part on a determination that the local pool does not have sufficient memory available to satisfy the determined memory requirement ([0049] A thread 10 must invoke the allocator 100 upon an allocation event where there are no free local heap slots available to satisfy the allocation, and this requirement may be usefully integrated into a single-parameter-based, adaptive control algorithm for tuning the frequency of fetches from the global heap, and thus time spent in the allocator as well as the risk of contention for responses from the allocator).  

In claim 8, Li teaches 
The system of claim 7, wherein to processor is further configured to allocate an additional allocation unit of memory from the global pool to the requesting transaction ([0039] The program memory allocation module or allocator 100 performs a fetch of reserve(k) free slots, i.e., allocates memory from the global heap for use by the allocator-invoking thread 10, returning a pointer to an allocation of memory corresponding to the calculated reserve of memory).  

In claim 9, Li teaches 
The system of claim 8, wherein the processor is configured to allocate the additional allocation unit of memory based at least in part on a determination that sufficient memory is 5available in the global pool to allocate the additional allocation unit ([0040] Communication frequency between a thread heap and the global heap, and the total number of communication operations by all threads, is an effective proxy for time spent in the allocator. Memory efficiency may be quantified by the amount of unused memory in local heaps).  

In claim 10, Li teaches 
The system of claim 9, wherein the processor is configured to make the determination that sufficient memory is available in the global pool to allocate the additional allocation unit at least in part by applying a biasing function with respect to one or more attributes of the transaction ([0041] An allocator can be controlled to fetch memory more or less frequently by altering the parameter 110 or k. The allocator 100, based upon the parameter 110, would then seek to provide just the right amount of reserve so that fetches occur once every k allocation events (on average)).  

In claim 11, Li teaches 
The system of claim 10, wherein one or more elements of the biasing function are configurable by an administrative user of the database management system ([0061] To evaluate how the frequency of transfer operations affects the performance of concurrent memory allocation, how tunable the performance of the allocator 100 is, and how performance and tenability of the allocator compares with an optimal solution, the allocator was implemented as a modification of an existing implementation of TCMalloc. TCMalloc ordinarily includes parameterized thresholds including batch size, max thread cache size, and max size-class free list length, using complex heuristics carried out at runtime to adjust the default or user-specified thresholds).  

In claim 12, Li teaches 
The system of claim 1, wherein a transaction is configured to abort the transaction with which it is associated based at least in part on a determination that insufficient memory exists in its local pool to process the transaction ([0052] A return event may be triggered by the thread once its associated local heap passes a predetermined threshold of free heap slots. For example, upon an local free operation (step 240) the thread may compare the length of the free list to the estimated reserve 140 for the adaptive allocations per fetch 114 specified time interval).  

In claim 13, Li teaches 
The system of claim 1, wherein a transaction is configured to release memory in its local pool back to the global pool upon committing or aborting the transaction ([0052] If the free list is equal to 2×reserve (AAPF)+1, i.e., greater than twice the estimated reserve, the thread may invoke the allocator 100 to return free heap slots to the global heap (step 250), e.g., reserve (AAPF)+1 slots).

Claims 14-19 are essentially same as claims 1-2, 4-5 and 6-7 except that they recite claimed invention as a method and are rejected for the same reasons as applied hereinabove.

Claim 20 is essentially same as claim 1 except that it recites claimed invention as a computer program product and is rejected for the same reasons as applied hereinabove.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157